Varga v North Realty Co. (2014 NY Slip Op 09058)





Varga v North Realty Co.


2014 NY Slip Op 09058


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Feinman, Clark, JJ.


13871 107184/10

[*1] Sylvia Varga, Plaintiff-Respondent,
vNorth Realty Co., et al., Defendants-Appellants, Love Club Inc., etc., et al., Defendants.


Rubin, Fiorella & Friedman LLP, New York (Wendy Eson of counsel), for appellant.
Pazer, Epstein & Jaffe, P.C., New York (Matthew J. Fein of counsel), for respondent.

Order, Supreme Court, New York County (Paul Wooten, J.), entered April 23, 2014, which denied defendants North Realty Co., Tabs Real Estate Inc., and A.J. Clarke Real Estate Corp.'s motion for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendants established prima facie that North Realty, the out-of-possession landlord of the premises in which plaintiff was injured, and Tabs Real Estate, a part owner of North Realty, cannot be held liable to plaintiff because the alleged dangerous condition of the premises is not a significant structural or design defect that violates a specific statutory safety provision (see Malloy v Friedland, 77 AD3d 583 [1st Dept 2010]). New York City Building Code (Administrative Code of City of NY) § 27-103 is a general provision addressing the scope of the Building Code. Section 28-301.1 imposes on owners the general duty to maintain their buildings in safe condition. The provisions that address means of egress (§ 27-530]), vertical exits (§ 27-538]), aisles and cross aisles § 27-532]), seating in assembly spaces (§ 27-531[a][1]), interior stairs (§ 27-375[f]), and exit lighting (§§ 27-540 and 27-381) are inapplicable to the facts of this case.
Defendants established that defendant A.J. Clarke, North Realty's managing agent), cannot be held liable for plaintiff's injuries because it exercised no control over the leased premises (see Howard v Alexandra Rest., 84 AD3d 498 [1st Dept 2011]).
In opposition, plaintiff failed to raise an issue of fact as to any of these defendants.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK